
	
		I
		111th CONGRESS
		2d Session
		H. R. 5720
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2010
			Mr. Djou introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 1227 Lunalilo Street, Honolulu, Hawaii, as the Cecil
		  L. Heftel Post Office Building.
	
	
		1.Cecil L. Heftel Post Office
			 Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 1227 Lunalilo Street, Honolulu, Hawaii, shall be known and
			 designated as the Cecil L. Heftel Post Office Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Cecil L.
			 Heftel Post Office Building.
			
